Filed 3/30/22 P. v. Young CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
      Plaintiff and
 Respondent,                                                  A163082

 v.                                                           (Napa County
 D'ANDRE CHANDLER                                             Super. Ct. No. CR182880)
 YOUNG,
      Defendant and
 Appellant.


          D’Andre Chandler Young appeals from a sentence of 16
months in prison after he pled no contest to one count of
attempted robbery. He contends the trial court erred in ruling he
was presumptively ineligible for probation. We agree and will
remand for a new sentencing hearing.
                                       BACKGROUND1
          In March 2017, Young passed a note to a teller in a bank
branch in American Canyon demanding money and saying he


        There was no trial in this matter, so we, like the parties,
          1

rely on the presentencing probation report for the facts
concerning Young’s offense. The probation report was
transmitted to this court as a confidential record. We interpret

                                                      1
had a gun and pipe bombs. The teller handed Young about
$3,300 and he left.
      Images of Young from video surveillance resembled the
suspect in a robbery of a bank branch in Corte Madera. Police in
Marin County identified Young as the suspect. About a week
after the American Canyon incident, Young was arrested in
Solano County and transported to the Marin County jail. In
November 2017, Young was convicted of robbery for the Corte
Madera incident and sentenced to state prison.2
      After Young was released on parole from the prison
sentence for the Corte Madera incident, he was charged in this
case with second degree robbery (Pen. Code,3 § 211), criminal
threats (§ 422), and second degree commercial burglary (§ 459)
for the American Canyon incident. The prosecution later
amended the information to add a fourth count, attempted
robbery (§§ 211, 213, subd. (b), 664). The same day that the



Young’s reliance on it in his brief, which he filed without
redactions or a sealing request, as a waiver of the confidentiality
of the report. (See Cal. Rules of Court, rule 8.47(c)(1) [publicly-
filed documents may not “disclose material contained in a
confidential record, including a record that, by law, a party may
choose be kept confidential in reviewing court proceedings and
that the party has chosen to keep confidential,” italics added]; see
also Cal. Rules of Court, rule 8.47(c)(2) [to maintain
confidentiality, a party may file a motion to file a document
under seal].)
      2The record is unclear on whether the Corte Madera
incident was a robbery or attempted robbery. For simplicity, we
describe it as a robbery.
      3   Undesignated statutory references are to the Penal Code.

                                  2
amended information was filed, Young pled no contest to the
attempted robbery count in exchange for a maximum sentence of
16 months in prison, dismissal of the remaining counts, and
waiver of his right to appeal.
      The probation report stated that Young had committed and
been convicted of four felonies at that time: (1) in March 2015, he
committed assault by means of force likely to produce great
bodily injury (§ 245, subd. (a)(4)), for which he was convicted in
February 2016; (2) in October 2016, he committed second degree
burglary (§§ 459, 460, subd. (b)), for which he was convicted in
May 2018; (3) in March 2017, he committed a robbery in Marin
County (§ 211), for which he was convicted in November 2017
(this was apparently the Corte Madera robbery); and (4) in May
2017, he acted as an accessory after a felony (§ 32), for which he
was convicted in June 2019. The probation report also noted that
there was a felony arrest warrant for Young for misdemeanor
driving on a suspended license and felony violation of bringing
contraband into a jail.
      The report asserted that Young was presumptively
ineligible for probation because of these four prior felony
convictions and stated there were no unusual circumstances to
overcome this presumption. Like the probation report, the
prosecution’s sentencing brief stated that Young was
presumptively ineligible for probation due to his numerous felony
convictions. The probation report and the prosecution’s
sentencing brief both discussed various factors affecting the trial
court’s decision whether to grant probation, and both urged the



                                 3
trial court to deny probation and sentence Young to 16 months in
prison.
      The sentencing brief submitted by Young’s counsel
assumed that Young was presumptively ineligible for probation,
since it argued only that the case was unusual enough to warrant
probation despite the presumption. Young’s brief described how,
while he was in Marin County jail on the Corte Madera robbery,
he sent a section 13814 demand to Napa County. Because Young
was not yet in prison, the Napa County District Attorney did not
act on the demand. The Napa County Sheriff’s Office then
cancelled the warrant from the warrant filing systems, so,
according to Young, when he was transferred to prison, he was
still unable to complete the section 1381 process. Only after
Young was released on parole did the Napa County Sheriff’s
Office re-enter the warrant. Young asserted in his sentencing
brief that had his attempt to invoke section 1381 been successful,
he would have been sentenced to eight months in prison and
would have served one-third of it, so that a sentence of 160 days
in county jail and probation would achieve the same result.
      At the sentencing hearing in July 2021, the trial court
noted that Young committed the Corte Madera robbery and the
American Canyon attempted robbery at close to the same time
and had a more recent charge for bringing drugs into the jail.
The court then stated, “And he has two prior felony convictions


      4 Section 1381 generally allows a defendant sentenced to a
custodial term of more than 90 days to request a speedy
resolution of other pending proceedings in which the defendant
remains to be sentenced.

                                4
prior to these two offense dates on the robbery, which makes him
presumably ineligible for probation. [¶] I’m not going to find that
this is an unusual case. It’s a robbery where he went in and
walked out with $3300 in cash. And that money was never
recovered. [¶] And at this point I think he is getting a very
generous deal. [¶] I am going to deny probation.” The court then
sentenced Young to 16 months in prison.
                          DISCUSSION
      “Probation is generally reserved for convicted criminals
whose conditional release into society poses minimal risk to
public safety and promotes rehabilitation. [Citation.] A
defendant’s eligibility for probation is determined, by deductive
reasoning, from statutes identifying the types of offenses or
offenders who are ineligible to receive it. It is absolutely
unavailable as a sentencing choice in many serious felony cases
and presumptively unavailable in others unless ‘unusual’
circumstances are present and the ‘interests of justice’ are best
served thereby.” (People v. Welch (1993) 5 Cal.4th 228, 233.) The
Rules of Court state that at sentencing, a trial court “must
determine whether the defendant is eligible for probation. In
most cases, the defendant is presumptively eligible for probation;
in some cases, the defendant is presumptively ineligible; and in
some cases, probation is not allowed.” (Cal. Rules of Court, rule
4.413(a).) Section 1203, subdivision (e)(4) establishes one of the
categories of offenders who are presumptively ineligible for
probation, stating, “Except in unusual cases in which the
interests of justice would best be served if the person is granted



                                  5
probation, probation shall not be granted to . . . [¶] . . . [¶] [a]ny
person who has been previously convicted twice in this state of a
felony or in any other place of a public offense which, if
committed in this state, would have been punishable as a felony.”
      Only convictions that occurred before the defendant
committed a later offense can render that defendant
presumptively ineligible for probation under section 1203,
subdivision (e)(4); it is not enough that the convictions for the
prior felonies occurred before sentencing on the later offense.
(People v. Superior Court (1930) 208 Cal. 688, 691 [construing
prior version of § 1203 that made one prior felony conviction an
absolute bar to probation]; People v. Balderas (1985) 41 Cal.3d
144, 201 [California courts have consistently interpreted statutes
that increase punishment for a later offense based on prior
convictions as limited to prior convictions entered before the
commission of the later offense, citing People v. Superior Court].)
We independently evaluate a ruling that a defendant is
presumptively ineligible for probation. (People v. Nuno (2018)
26 Cal.App.5th 43, 50.)
      The trial court erred in ruling Young was presumptively
ineligible for probation for having two prior felony convictions.
As Young points out, at the time he committed the attempted
robbery at issue here, he had been convicted of only one other
felony: assault by means of force likely to produce great bodily
injury, for which he was convicted in February 2016. He had
committed two other felonies before the attempted robbery, but
he was not convicted for them until after the attempted robbery.



                                   6
Thus, under People v. Superior Court, supra, 208 Cal. at page
691, he was not presumptively ineligible for probation.
      The Attorney General appears to concede that the trial
court erred in ruling Young was presumptively ineligible for
probation.5 Rather than supporting the trial court’s ruling on
presumptive ineligibility, he argues only that the judgment
should be affirmed on the basis that the error was harmless. He
relies on the principle that “[e]ven if a trial court has stated both
proper and improper reasons for a sentence choice, ‘a reviewing


      5 The Attorney General did not respond to Young’s
arguments in his opening brief that (1) the waiver of the right to
appeal in his plea bargain did not prevent him from challenging
the denial of probation; (2) he did not forfeit his challenge to his
sentence by failing to object in the trial court; and (3) his
challenge is not moot, even though he has likely already been
released from prison on parole, because his parole period is three
years and a probation term would be two years. We treat the
Attorney General’s silence as a concession that these arguments
are correct. (People v. Bouzas (1991) 53 Cal.3d 467, 480.) In any
event, we would side with Young on these threshold questions
even had the Attorney General not conceded. (People v. Sherrick
(1993) 19 Cal.App.4th 657, 659 (Sherrick) [generic waiver of right
to appeal in plea bargain did not waive right to appeal error in
determining probation eligibility]; People v. Lua (2017)
10 Cal.App.5th 1004, 1014 [declining to address forfeiture
argument and examining merits to forestall claim of ineffective
assistance of counsel]; §§ 3000.08, subd. (a)(1) [requiring parole
for inmates released after serving prison sentence for serious
felonies under § 1192.7, subd. (c), which includes attempts to take
money from a bank by violence or intimidation], 3000,
subd. (b)(2)(B) [parole period is three years for such inmates],
1203.1, subd. (a) [probation shall not exceed two years].) Because
we do not find Young forfeited his claim of sentencing error, we
need not address his argument in the alternative that any such
forfeiture was due to ineffective assistance of counsel.

                                  7
court will set aside the sentence only if it is reasonably probable
that the trial court would have chosen a lesser sentence had it
known that some of its reasons were improper.’ ” (People v. Jones
(2009) 178 Cal.App.4th 853, 861.) This argument is based on the
familiar test for harmless error from People v. Watson (1956) 46
Cal.2d 818, 836, which asks whether there is a reasonable
probability that the outcome of a hearing would have been more
favorable to a defendant absent the error.
      We agree with Young that remand for resentencing is
necessary. “To exercise the power of judicial discretion all the
material facts in evidence must be both known and considered,
together also with the legal principles essential to an informed,
intelligent and just decision.” (People v. Surplice (1962)
203 Cal.App.2d 784, 791.) The trial court’s exercise of its
discretion to deny Young probation was based on a
misapprehension of the legal parameters of that discretion. The
trial court did not start from the premise that Young was eligible
for probation and then determine whether the relevant criteria
(such as those set forth in the California Rules of Court, rule
4.414) warranted a grant or denial of probation, as it should
have. Instead, it started from the premise that probation was not
warranted and decided whether anything about the case made it
unusual enough to grant probation. Young had to labor uphill to
convince the trial court to award probation instead of arguing on
a level playing field.
      Given the nature of the trial court’s error, “[w]e cannot
‘save’ the judgment on a harmless error analysis. . . . [T]he trial



                                  8
court’s comments unquestionably demonstrate that it was
laboring under a false impression of appellant’s legal status.
Where, as here, ‘. . . the sentencing court bases its determination
to deny probation in significant part upon an erroneous
impression of the defendant’s legal status, fundamental fairness
requires that the defendant be afforded a new hearing and “an
informed, intelligent and just decision” on the basis of the facts.’ ”
(Sherrick, supra, 19 Cal.App.4th at p. 661.)
      The Attorney General points out that even if Young’s
convictions did not make him presumptively ineligible for
probation, the trial court could still rely on them to deny
probation. The Attorney General also recites various other facts
from the probation report that would support a denial of
probation, such as Young’s use of a gun and pipe bombs during
the offense, the sophisticated or professional nature of the crime,
and an evaluation that rated Young as being at high risk of
reoffending.
      The Attorney General is correct that the trial court’s error
did not affect the total scope of its discretion. Even had it found
Young presumptively eligible, it still could have denied probation
based on various facts recited in the probation report. But that is
not determinative. In People v. Ruiz (1975) 14 Cal.3d 163, a trial
court denied the defendant’s request for probation after he was
convicted of possession of heroin for sale. (Id. at pp. 166–167.)
The Supreme Court modified that conviction to simple possession
based on a flaw in the jury instructions. (Id. at pp. 165, 168.) It
then remanded for resentencing. (Id. at pp. 167–168.) The



                                  9
Supreme Court acknowledged that when the trial court denied
probation originally, “the sentencing court was not only aware of
the scope of its discretion in the matter but clearly exercised that
discretion in denying defendant probation.” (Id. at p. 168.) But
the Supreme Court recognized that the trial court had “relied
significantly if not wholly” on the fact that the defendant had
been convicted of possession of heroin for sale when it denied
probation, which conviction the Supreme Court had just
modified. (Ibid.) The Supreme Court therefore concluded, “In
these circumstances defendant is now entitled to a new
sentencing hearing ‘in which the court can exercise its judgment
upon the basis of a sound presentation of his legal status.’ ”
(Ibid.)
      As in Ruiz, because the trial court here relied significantly
on the fact that Young was presumptively ineligible for
probation, Young is now entitled to a new hearing in which the
trial court can exercise its judgment based on a sound
understanding of Young’s legal status. (See People v. Nuno,
supra, 26 Cal.App.5th at p. 52 [following Ruiz].) The trial court
may either grant probation or deny it as it did before; we express
no opinion on the appropriate sentence. But however the trial
court rules, Young is entitled to a sentencing based on a correct
understanding of the material facts and legal principles.
      We recognize that even when a trial court fails to exercise
discretion at all because of a legal error, appellate courts will
nonetheless affirm the judgment if the record shows how the trial
court would have ruled. (People v. McDaniels (2018)



                                 10
22 Cal.App.5th 420, 425.) In such a scenario, remand would be
an idle act. (Ibid.) This exception is not applicable here. The
probation report discussed many factors and circumstances that
would support a denial of probation, but the trial court made only
a few points in its ruling. First, it found that the Corte Madera
robbery and American Canyon attempted robbery occurred close
in time. Second, it found Young had not been law abiding after
the attempted robbery, since he was later arrested for bringing
drugs into the jail and presumably had an outstanding warrant
for that offense. Third, it stated that Young obtained $3300 in
cash that was never recovered. Finally, the court remarked that
Young was getting “a very generous deal.” This last remark was
apparently a reference to the plea bargain provision setting a
maximum prison sentence of 16 months.6
      These remarks could be construed as the Attorney General
does, as indications that the trial court would never have granted


      6 Young further asserts the trial court believed that his
plea bargain had allowed him to avoid a five-year enhancement
under section 667, subdivision (a) for having a prior conviction for
a serious felony, and he argues this was erroneous because his
only conviction for a serious felony occurred after the attempted
robbery at issue here. This argument relies primarily on a
remark the trial court made at a prior sentencing hearing, at
which it granted a continuance. Young appears to be correct that
he could not have been charged with an enhancement under
section 667, subdivision (a), for the reasons he states. (People v.
Rojas (1988) 206 Cal.App.3d 795, 802.) However, it is not clear
that the trial court’s sentence was based on its belief that Young
could have been so charged, since it did not repeat the remark at
the final sentencing hearing. But we need not resolve the issue
in light of our remand for resentencing. Young is free to raise
this argument in the trial court on remand.

                                11
probation. But that interpretation is not so clear cut as to make
a remand for resentencing an idle act. Because the trial court
believed Young was presumptively ineligible for probation, all
these remarks could have been intended merely to justify its
conclusion that Young’s case was not so unusual as to warrant
probation.
      Nor would it have been an abuse of discretion for the trial
court to grant probation. The probation report noted several
mitigating factors that would have supported such a sentence if
the trial court chose to emphasize them over contrary
aggravating factors. These included Young’s expression of
remorse, his motivation for the offense being to provide
necessities for himself or his family, his voluntary
acknowledgement of wrongdoing at an early stage of the
proceedings, and the probation officer’s assessment that Young
had a minimal likelihood of being a danger to others due to not
having any new convictions in two years. Most significantly, the
probation report stated that Young “would have been granted
probation” but for his ineligibility. Young also submitted six
character letters averring that he had gotten sober and reformed
after his last prison sentence. (Adv. Com. com. to Cal. Rules of
Court, rule 4.414 [in most cases, trial court “will have to balance
favorable and unfavorable facts” to make an “overall evaluation
of the likelihood that the defendant will live successfully in the
general community”].) We therefore cannot agree with the
Attorney General that the trial court’s error was harmless.




                                 12
                            DISPOSITION
       The matter is remanded for resentencing. In all other
respects, the judgment is affirmed.




                                          BROWN, J.


WE CONCUR:

POLLAK, P. J.
STREETER, J.


People v. Young (A163082)




                                13